Case 1:18-cv-10191-DLC Document 25 Filed 11/29/18 Page 1 o

f2
Case 1:18-cv-10191~DLC Document 10-1 Filed 11/02/18 Page l of

2

UNITEI) STATES DISTRICT COURT
SOU'I`HERN DISTRICT OF NEW YORK

 

DEUTSCHE BANK SECURITIES, INC.,

is-cv-10191
Plaintiff, Case NO' ~_M_

V .

 

MARIA DE LOS ANGELES APARAIN
BORJAS and BRALISOL ASSOCIATES
LTD.,

Defendants.

 

 

 

 

 

 

-rPRoPosE);)QioRDER

Upon considering the foregoing motion for a Prelirninary Injunction by Plaintiff
Deutsche Bank Securities, lnc.;

IT IS ORDERED that, effective immediately as of /):/ ¢:/»§....... rio R<S" giant ,
2018, Defendants Maria De Los Angeles Aparain Borjas and Bralisol Associates Ltd. are hereby
preliminarily enjoined from proceeding in the arbitration proceeding before the Financial
Industry Regulatory Authority, styled Maria De Los Angeles Aparain Borjas and Bralisol
Assocz'ates, Ltd. v. Carlos Javier Legaspy, et al., FINRA Case No. 18-02781, until this Court has
ordered otherwise This order is being issued for the reason that Plaintiff has made an initial
showing that there is no agreement among Plaintiff and Defendants to arbitrate, and Defendants
are not customers of Plaintiff pursuant to FINRA Rule 12200. Furthermore, Plaintiff has made
an initial showing that it is likely to prevail on the merits, will suffer irreparable harm absent
injunctive relief, that the balance of the equities are in its favor, and that injunctive relief is in the

public interest.

 

c 1;13- - - -
caasseeizls~cQ/Yihollsgil- DLL<§; l)[)o%(fiurzrl‘een'itl?oB-i F|£i§oli%él§s PB§&§:PBH

IT IS FURTHER ORDEREI) that Plaintiff is not required to post any security

inasmuch as Defendants Will not incur any costs or damages to abide by injunctive relief issued

by this Court.

%
DATEDthiS 15 day ar ita/ara ,2018

M§,M; 4a

UNITED ST_,ATES DISTRICT IUDGE

 

